Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 27, 28-30, 33-37, 39, and 42-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitching et al (US 2016/0278882).
Kitching et al disclose an appliance 20 for installing on a patient’s teeth wherein the appliance includes at least one platform connector element 21.  Kitching et al further disclose an anchoring platform for installing on a patient’s maxilla or mandible and having at least one appliance connector element 23 configured to connect with the connector element of the appliance.  In regard to claims 27, 28, 30, and 33 note the anchorage connector element 24 for receiving TAD 12 (the anchorage elements 24 extend both out inward and outward from the annular shaped body 22 depending on which direction viewed from).  In regard to claim 29, note the annular shape of 22.  In regard to claim 37, the Kitching et al anchor platform 22 is capable of corresponding to an unclaimed impression mold of the patient’s palate.

Claims 22, 23, 29, 34, 39, 40, and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griesinger (US 2,266,860)
Griesinger discloses in Figure 1 an orthodontic appliance system comprised of an appliance 16 (or 15) for installation on a patient’s teeth and configured to extend along the surfaces of two teeth and having a platform connector element 11 (note Figures 1 and 4).  Griesinger further discloses an anchoring platform 1 ,2 ,3 for installing on the patient’s maxilla or mandible wherein the anchoring plat form includes an appliance connector element 14 for selectively connecting with the platform connector element 11.  In regard to claim 23, the appliance 15 (16) is rigid (at least relatively) and includes a platform arm 14 on which the platform connector element is provided.

Claims 22, 23, 26-28, 34-40, 42, 43, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yousefian (US 2018/0311014).
Yousefian discloses an orthodontic appliance system comprised of an appliance 414, 418, 416 for installation on a patient’s teeth and configured to extend along the surfaces of three teeth and having platform connector elements 410 and 412.  The Yousefian system further includes an anchoring platform 50 having at least one appliance connector element 210, 212 to selectively connect with the at least one platform connector element 402, 410, 412.  In regard to claim 23, the appliance includes rigid segment 414, 418, 416 with platform connector arms 410, 412 providing the platform connector element 402.  In regard to claims 27, 28, 35 , note apertures 114, 214 for receiving TAD screws.  In regard to claims 34-38, note the embodiment of Figure 6 wherein plate 604 is shaped to conform to the patient’s curved palate

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 25 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yousefian (US 2018/0311014) in view of Papadopoulos (US 2008/0020339).
In Yousefian the platform connector arms 410, 412 are fixedly connected with the molar bands 414, 416, however, it is well known in the prior art to provide such bands with bracket members as taught by Papadopoulos at 8 so that the orthodontic system may be installed and removed is individual pieces.  To have provided the Yousefian bands with brackets so that the arms could be connected in a removable manner would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teaching by Papadopoulos. 



Allowable Subject Matter
	Claims 31 and 32 are objected to as being dependent on a rejected base claim. But would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.

Examiner Comment
	Applicant’s amendment and remarks are addressed in the new grounds of rejection.   

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712